Citation Nr: 0606209	
Decision Date: 03/03/06    Archive Date: 03/14/06

DOCKET NO.  00-17 065	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for 
coronary artery disease, pacemaker, myocardial infarction, 
hypertension, diabetes mellitus, claimed as due to VA medical 
treatment in May 1996.  


REPRESENTATION

Appellant represented by:	Michael D. Wildhaber, Attorney


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. Vavrina, Counsel


INTRODUCTION

The veteran served on active duty from November 1944 to 
October 1946.

Initially, this matter came before the Board of Veterans' 
Appeals (Board) from a March 2000 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in North Little Rock, Arkansas.  In September 2000, the 
veteran testified at an RO hearing; a copy of the transcript 
is in the record.

In January 2003, the Board issued a decision affirming the RO 
denial of the veteran's claim.  The veteran appealed the 
January 2003 Board decision to the United States Court of 
Appeals for Veterans Claims (Court).  In a May 2004 Order, 
the Court granted an unopposed Appellant's Motion for Remand, 
vacated the January 2003 Board decision, and remanded the 
case for additional notice and development consistent with 
the Veterans Claims Assistance Act of 2000 (VCAA) (now 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2005)).  In October 2004, the Board 
remanded the case for additional development consistent with 
the Court's Order.  The case is now before the Board for 
further appellate consideration.

A review of the record shows that the veteran was afforded an 
examination in February 2005 for special monthly compensation 
for housebound status or permanent need for regular aid and 
attendance.  This issue is referred to the RO for appropriate 
action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on your part.


REMAND

In the present case, the Board finds that VA's redefined 
duties to notify and to assist a claimant, as set forth in 
the VCAA, have not been fulfilled regarding the issue on 
appeal.  See VAOPGCPREC 7-2004.  The RO has not requested 
"that the claimant provide any evidence in the claimant's 
possession that pertains to [his] claim."  38 C.F.R. § 
3.159(b)(1) (2005).  On remand, VA must do so. 

Here, the veteran claims that a catheterization performed by 
VA on May 6, 1996, and subsequent treatment, resulted in 
coronary artery disease, pacemaker, myocardial infarction, 
hypertension, and diabetes mellitus, warranting compensation 
under the provisions of 38 U.S.C.A. § 1151.
 
As of October 1, 1997, 38 U.S.C.A. § 1151 added the 
requirement that there must be evidence showing that the 
additional disability for which benefits are sought was 
proximately caused by carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance of fault 
by VA or by an event not reasonably foreseeable.  See Pub. L. 
No. 104-204, § 422(a), 110 Stat. 2926 (Sept. 26, 1996), 
codified at 38 U.S.C.A. § 1151 (West 2002).  

Effective September 2, 2004, the regulations pertaining to 
claims for compensation pursuant to 38 U.S.C.A. § 1151 filed 
on or after October 1, 1997, were amended. See 69 Fed. Reg. 
46,426 (Aug. 3, 2004) [adding 38 C.F.R. § 3.361].  Those 
regulations largely implemented the provisions of 38 U.S.C.A. 
§ 1151. 

In pertinent part, 38 C.F.R. § 3.361 provides as follows.  In 
determining whether a veteran has an additional disability, 
VA compares the veteran's condition immediately before the 
beginning of the hospital care or medical or surgical 
treatment upon which the claim is based to the veteran's 
condition after such care or treatment.  38 C.F.R. § 3.361(b) 
(2005).  To establish causation, the evidence must show that 
the hospital care or medical or surgical treatment resulted 
in the veteran's additional disability.  Merely showing that 
a veteran received care or treatment and that the veteran has 
an additional disability does not establish cause.  38 C.F.R. 
§ 3.361(c)(1).  Hospital care or medical or surgical 
treatment cannot cause the continuance or natural progress of 
a disease or injury for which the care or treatment was 
furnished unless VA's failure to timely diagnose and properly 
treat the disease or injury proximately caused the 
continuance or natural progress.  38 C.F.R. § 3.361(c)(2).  

To establish that carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on 
VA's part in furnishing hospital care, medical or surgical 
treatment, or examination proximately caused a veteran's 
additional disability or death, it must be shown that the 
hospital care or medical or surgical treatment caused the 
veteran's additional disability or death; and (i) VA failed 
to exercise the degree of care that would be expected of a 
reasonable health care provider; or (ii) VA furnished the 
hospital care or medical or surgical treatment without the 
veteran's informed consent.  Determinations of whether there 
was informed consent involve consideration of whether the 
health care providers substantially complied with the 
requirements of 38 C.F.R. § 17.32.  Minor deviations from the 
requirements of 38 C.F.R. § 17.32 that are immaterial under 
the circumstances of a case will not defeat a finding of 
informed consent.  38 C.F.R. § 3.361(d)(1).

Whether the proximate cause of a veteran's additional 
disability or death was an event not reasonably foreseeable 
is in each claim to be determined based on what a reasonable 
health care provider would have foreseen.  The event need not 
be completely unforeseeable or unimaginable but must be one 
that a reasonable health care provider would not have 
considered to be an ordinary risk of the treatment provided.  
In determining whether an event was reasonably foreseeable, 
VA will consider whether the risk of that event was the type 
of risk that a reasonable health care provider would have 
disclosed in connection with the informed consent procedures 
of 38 C.F.R. § 17.32.  38 C.F.R. § 3.361(d)(2).

Under VA's duty to assist, if the medical evidence of record 
is insufficient, the Board is always free to supplement the 
record by seeking additional medical records and an advisory 
opinion or ordering a medical examination to support its 
ultimate conclusions.  Duenas v. Principi, 18 Vet. App. 512 
(2005).  Here, the Board notes, that, except for two records, 
one dated in January 1991 and the other dated in February 
1995, the claims file is devoid of records, either private or 
VA, prior to May 6, 1996, the date of the subject procedure.  
Without such records, there is no way to know the veteran's 
medical condition prior to the VA procedure.  In a February 
2005 response to a November 2004 VCAA letter, the veteran's 
attorney provided a list of six health care providers; 
however, no signed authorizations for release of information 
accompanied this information.  On remand, VA should ask the 
veteran to sign releases for these health care providers and 
attempt to obtain private medical records and any missing VA 
medical records for at least two years prior to May 6, 1996.  

Because of the paucity of prior medical records, none of the 
VA medical examiners who have offered opinions adequately 
described the veteran's physical condition immediately prior 
to the procedure upon which the claim for compensation is 
based nor compared it with the veteran's subsequent physical 
condition following the procedure.  Neither the July 2001 nor 
the March 2005 VA examiner discussed whether the claimed 
residuals were the necessary consequences of the medical 
treatment properly administered with the express or implied 
consent of the veteran or were due to an event that was not 
reasonably foreseeable.  Only, the July 2001 examiner opined 
whether VA was careless, negligent, lacked proper skill, or 
made an error in judgment in furnishing the hospital care, 
medical or surgical treatment, or examination.  Neither 
examiner was able to comment on an October 2005 addendum 
given by Dr. C. N. B. and provided by the veteran.  Finally, 
the Board feels that the veteran should be afforded another 
examination by a physician, who has not participated in the 
veteran's treatment or given a previous opinion, so as to 
make an informed decision.

Accordingly, the case is REMANDED for the following action:

1.  The VA must review the entire file 
and ensure for the issue on appeal that 
all notification and development 
necessary to comply with 38 U.S.C.A. § 
5103A (West 2002 & Supp. 2005) and 
38 C.F.R. § 3.159 (2005)), as well as 
VAOPGCPREC 7-2004, is fully satisfied.  
In particular, the RO must request or 
tell the veteran to provide any evidence 
in his possession that pertains to his 
claim.  The claims file must include 
documentation that there has been 
compliance with the VA's duties to notify 
and assist a claimant as set forth in the 
VCAA as specifically affecting the issue 
on appeal.

2.  The VA should ask the veteran to sign 
authorizations for release of medical 
information from the health care 
providers listed on page 2 of a February 
5, 2005 letter from the veteran's 
attorney, from May 1994 to the present.  
In addition, VA should obtain missing 
records for treatment of the appellant 
from the Little Rock, Arkansas and 
Memphis, Tennessee VA Medical Centers 
from May 1994 to the present.  If records 
are unavailable, please have the health 
care provider or the VAMC so indicate.

3.  After completion of 1 and 2 above, VA 
must schedule the veteran for an 
examination by an appropriate 
specialist(s), who has not previously 
been involved in the veteran's care or 
offered an opinion on this issue, for an 
opinion as to the nature and extent of 
any "additional disability" attributable 
to a catheterization performed by VA on 
May 6, 1996 and subsequent medical care 
at the Little Rock VA Medical Center 
through May 18, 1996.  The Board notes 
that the veteran was discharged against 
medical advice.  The examination report 
should include a detailed account of all 
manifestations of relevant pathology 
found.  The claims file with associated 
treatment records and this remand must be 
made available to, and be reviewed by, 
the examiner(s) in connection with the 
examination, and should be so indicated 
in the report.  All necessary studies 
and/or tests for an accurate assessment 
should be conducted.  

The specialist(s) is requested to review 
all pertinent medical treatment and 
examination records in the veteran's 
claims file, and after a thorough 
clinical examination, offer opinions as 
to: the nature of the veteran's health 
prior to May 6, 1996 catheterization and 
whether it is at least as likely as not 
(50 percent or more probability) that the 
veteran suffered any additional 
disability as a result of VA medical 
treatment in May 1996.  If the 
specialist(s) determines that VA 
treatment caused additional disability to 
the veteran, then the examiner should 
offer opinions on whether the evidence 
shows an event not reasonably foreseeable 
possibly caused the additional disability 
to the veteran's health and whether there 
was fault on VA's part.  The regulations 
require a showing not only that the VA 
treatment in question resulted in 
additional disability but also that the 
proximate cause of the additional 
disability was carelessness, negligence, 
lack of proper skill, error in judgment, 
or similar instance of fault on VA's part 
in furnishing the medical treatment, or 
that the proximate cause of additional 
disability was an event which was not 
reasonably foreseeable.  Additional 
disability may be viewed as occurring 
"as a result of" the VA treatment only 
if a physician exercising the degree of 
skill and care ordinarily required of the 
medical profession reasonably should have 
diagnosed the condition and rendered 
treatment, which probably would have 
avoided the resulting disability.  
Compensation is not paid for the 
continuance or natural progress of 
diseases or injuries for which the 
treatment was authorized.  The additional 
disability must actually result from VA 
medical treatment, and not be merely 
coincidental therewith.  See pages 3 and 
4 of the Board's remand.  The 
specialist(s) should clearly outline the 
rationale for any opinion expressed and 
comment on the previous opinions of 
record dated in July 2001, September 
2004, and March and October 2005.  If any 
opinion cannot be given, the 
specialist(s) should indicate the reasons 
why.

4.  Following completion of 1 through 3 
above, the VA should readjudicate the 
appellant's 1151 claim, including any 
additional evidence obtained on remand.  
If the determination remains unfavorable 
to the appellant, he and his attorney 
should be provided with a supplemental 
statement of the case and be afforded an 
opportunity to respond before the case is 
returned to the Board for further review.

The purposes of this remand are to comply with due process of 
law and to further develop the veteran's claim.  No action by 
the veteran is required until he receives further notice; 
however, the veteran is advised that failure to cooperate by 
reporting for examination may result in the denial of the 
claim.  38 C.F.R. § 3.655 (2005).  The Board intimates no 
opinion, either legal or factual, as to the ultimate 
disposition warranted in this case, pending completion of the 
above.  The appellant and his attorney have the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).




 
 
 
 


